DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose A method comprising: (a) ingesting transportation-related data into a graph structure, the transportation- related data comprising flight-related data associated with a flight system comprising at least one drone; (b) identifying a flight-related transportation metric associated with the flight system, wherein the flight-related transportation metric comprises an energy consumption associated with the fli.ght system; (c) identifying a plurality of attributes associated with the transportation-related data, wherein the flight-related transportation metric is dependent at least in part on the plurality of attributes and the plurality of attributes comprise i) a weight of the at least one drone and ii) a weight of a package carried by the at least one drone; (d) obtaining, from a quantum computer, values of one or more operational parameters for the plurality of attributes that improve the flight-related transportation metric; and (e) applying the values of the operational parameters to the operation of the flight system as disclosed in independent claims 1, 9, and 17; and corresponding dependent claims 3-6, 8, 11-14, 16, 18-21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661